Cassoday, J.
Certainly, in the absence of any intervening rights, or of any fraud, duress, circumvention, or undue influí' ;e, a man of legal age, possessed of his mental faculties, may, especially when acting by the advice of friends and counsel, and for a valuable consideration paid to him at the time, settle and authorize the discontinuance of a suit against him, wherein he claims to have a good defense upon the merits, and whereby he may have lost valuable rights, without the presence of his attorney of record, and even against the wish and protest of such attorney. Dolloff v. Curran, 59 Wis. 332. In such a case, the party to' the action is supposed to be the principal, and his attorney his agency in securing his lawful purposes. Ibid. This relationship suggests their respective rights in regard to the continuance or termination of the controversy. True, the *392principal may be weak and vacillating, while the attorney may be strong and persistent, but this will not change their legal relationship. Without going into details or discussing the facts, we must say that, after a careful examination of the numerous affidavits of the respective parties used upon the motion, we are forced to the conviction that the trial court was justified in finding, as a matter of fact, that the settlement by Bruhliny and the other parties, December Y, 1885, was of the character indicated. That court has a broad discretion in such matters. This court, in that regal'd, is confined to the abuse of such discretion. We find no warrant for holding that there was any such abuse here. The mere fact that the order on the demurrer, with leave to Bruhling to answer, was made in a distant county, without evidence of the settlement, the day after it occurred, in no way interfered with the power of the court to confirm and enforce the settlement when brought to its attention.
By the Court — The order of the circuit court is affirmed.